Citation Nr: 0727006	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to August 
1988 and from November 1990 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In April 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in May 2004 and November 2006 which 
informed him of the evidence generally needed to support his 
claim of entitlement to service connection; what actions he 
needed to undertake; the need to submit any evidence in his 
possession that pertained to the claim; and how the VA would 
assist him in developing his claim.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The May 2004 VCAA notice was 
issued prior to the August 2004 rating decision from which 
the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
this claim.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating, or for an effective date for 
PTSD.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on 
these latter elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD, any question as to the appropriate 
effective date to be assigned is rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA treatment records 
are of record and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  The veteran was 
afforded a personal hearing at the RO in April 2007 and a 
transcript of his testimony at that hearing is of record. 
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran alleges that he currently has PTSD as a result of 
inservice stressors he experienced during his service in the 
Southwest Asian Theater during Desert Storm.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

In this case, the overwhelming preponderance of the evidence 
of record does not demonstrate that the veteran currently 
suffers from PTSD.  VA treatment records dating from June 
1991 to January 2002, show the veteran initially sought 
treatment for complaints of stress and depression in November 
2002.  The initial impression was rule-out substance induced 
mood disorder and rule-out alcohol dependence.  Subsequent 
treatment records show treatment for diagnosed depression and 
impulse control disorder.  A January psychiatric consultation 
report specifically notes that the veteran had no symptoms of 
PTSD.  The only treatment record indicating the veteran 
possibly suffered from PTSD, is an August 2003 treatment 
record noting his self-reported recurrent combat dreams and 
intrusive thoughts.   The diagnoses included impulse control 
disorder and rule-out PTSD, with a note that further 
evaluation was needed to rule out PTSD.  However, the veteran 
only returned once more for treatment in August 2004.  At 
that time, the diagnostic impression was impulse control 
disorder and alcohol dependence.  The veteran did not return 
for a scheduled appointment in November 2004.  Likewise, the 
Board notes that the veteran failed to report for a November 
2006 psychiatric examination VA scheduled for him in 
conjunction with his claim.  His own failure to cooperate 
with VA has made it impossible to obtain the evidence.  If a 
veteran desires help with his claim, he must cooperate with 
VA's efforts to assist him, to include reporting for 
scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also 
see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he 
duty to assist is not always a one-way street.").  When a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2006).  Therefore, 
the Board is now compelled to adjudicate the veteran's claim 
based on the existing record.  See 38 C.F.R. § 3.655.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for PTSD must be denied on this basis 
alone.

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's testimony and lay assertion that he has a 
current diagnosis of PTSD.  Moreover, although the veteran 
testified that a specific VA physician has diagnosed PTSD, 
treatment records signed by that same physician do not 
indicate such diagnosis.  Therefore, the Board determines 
that the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


